

116 HR 6273 IH: Protecting Vulnerable Americans in Times of Crisis Act of 2020
U.S. House of Representatives
2020-03-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6273IN THE HOUSE OF REPRESENTATIVESMarch 13, 2020Mr. Butterfield introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend title XI of the Social Security Act to increase allotments under the Medicaid program for territories of the United States, to provide for a temporary increase in the Federal medical assistance percentage for States under the Medicaid program, and for other purposes.1.Short titleThis Act may be cited as the Protecting Vulnerable Americans in Times of Crisis Act of 2020.2.Temporary increase of Medicaid FMAP(a)In generalSubject to subsection (b), for each calendar quarter occurring during the period beginning on the first day of the emergency period defined in paragraph (1)(B) of section 1135(g) of the Social Security Act (42 U.S.C. 1320b–5(g)) and ending on the last day of the calendar quarter in which the last day of such emergency period occurs, the Federal medical assistance percentage determined for each State, including the District of Columbia, American Samoa, Guam, the Commonwealth of the Northern Mariana Islands, Puerto Rico, and the United States Virgin Islands, under section 1905(b) of the Social Security Act (42 U.S.C. 1396d(b)) shall be increased by 8 percentage points.(b)Requirement for all StatesA State described in subsection (a) may not receive the increase described in such subsection in the Federal medical assistance percentage for such State, with respect to a quarter, if—(1)eligibility standards, methodologies, or procedures under the State plan of such State under title XIX of the Social Security Act (42 U.S.C. 1396 et seq.) (including any waiver under such title or section 1115 of such Act (42 U.S.C. 1315)) are more restrictive during such quarter than the eligibility standards methodologies, or procedures, respectively, under such plan (or waiver) as in effect on January 1, 2020;(2)the amount of any premium imposed by the State pursuant to section 1916 or 1916A of such Act (42 U.S.C. 1396o, 1396o–1) during such quarter, with respect to an individual enrolled under such plan (or waiver), exceeds the amount of such premium as of January 1, 2020;(3)the State terminates or denies the enrollment of any individual under such plan (or waiver) during such quarter for a reason other than a failure to satisfy financial, categorical, and State residency requirements (as applicable) under such plan (or waiver);(4)the State does not provide coverage under such plan (or waiver), without the imposition of cost sharing, during such quarter for any testing services and treatments for COVID-19, including vaccines, specialized equipment, and therapies; or(5)the State conducts during such quarter periodic income checks, including automated income checks, or eligibility redeterminations under such plan (or waiver) at a rate more frequent than once every 12 months.(c)Requirement for certain StatesSection 1905(cc) of the Social Security Act (42 U.S.C. 1396d(cc)) is amended by striking American Recovery and Reinvestment Act of 2009. and inserting and section 2 of the Protecting Vulnerable Americans in Times of Crisis Act, except that in applying such treatments to the increases in the Federal medical assistance percentage under such section 2, the reference to December 31, 2009 shall be deemed to be a reference to March 11, 2020..3.Increase in Medicaid allotments for territoriesSection 1108(g) of the Social Security Act (42 U.S.C. 1308(g)) is amended—(1)in paragraph (2)—(A)in subparagraph (B)—(i)in clause (i), by striking and at the end;(ii)in clause (ii), by striking for each of fiscal years 2020 through 2021, $126,000,000; and inserting for fiscal year 2020, $129,500,000; and; and(iii)by adding at the end the following new clause:(iii)for fiscal year 2021, $128,500,000;;(B)in subparagraph (C)—(i)in clause (i), by striking and at the end;(ii)in clause (ii), by striking for each of fiscal years 2020 through 2021, $127,000,000; and inserting for fiscal year 2020, $132,000,000; and; and(iii)by adding at the end the following new clause:(iii)for fiscal year 2021, $130,500,000;;(C)in subparagraph (D)—(i)in clause (i), by striking and at the end;(ii)in clause (ii), by striking for each of fiscal years 2020 through 2021, $60,000,000; and and inserting for fiscal year 2020, $64,000,000; and; and(iii)by adding at the end the following new clause:(iii)for fiscal year 2021, $63,000,000; and; and(D)in subparagraph (E)—(i)in clause (i), by striking and at the end;(ii)in clause (ii), by striking for each of fiscal years 2020 through 2021, $84,000,000. and inserting for fiscal year 2020, $87,000,000; and; and(iii)by adding at the end the following new clause:(iii)for fiscal year 2021, $86,000,000.; and(2)in paragraph (6)(A)—(A)in clause (i), by striking $2,623,188,000 and inserting $2,743,188,000; and(B)in clause (ii), by striking $2,719,072,000 and inserting $2,804,072,000. 